Citation Nr: 0615506	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  92-06 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for gastrointestinal 
disability; recurrent throat infection; vasomotor rhinitis, 
claimed as "mucous membrane damage"; and internal organ 
disability, to include as due to in-service toxic poisoning.

[The matter of claimed clear and unmistakable error in a 
February 28, 1958 Board of Veterans' Appeals decision will be 
addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in November 1989, 
February 1992, and March 1993 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
October 2000, the case was transferred to the RO in 
Nashville, Tennessee.

This case was previously before the Board in May 2001, at 
which time the Board remanded the case to ensure compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), to obtain additional VA examinations, and 
to clarify the status of representation.  After the 
additional development requested by the Board was 
accomplished, the RO again denied the veteran's claims in an 
October 2004 supplemental statement of the case (SSOC).  

The veteran presented testimony before the undersigned 
Veterans Law Judge in Washington, DC in July 2005.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
evidence directly to the Board at the hearing.  He has waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2005).

The issue of entitlement to service connection for a 
gastrointestinal disability, recurrent throat infection, 
mucous membrane damage, and internal organ disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issue not on appeal

The Board's May 2001 remand also requested additional 
development with respect to the issue of entitlement to 
nonservice-connected pension benefits.  Following the Board's 
remand, the RO granted the veteran nonservice-connected 
pension benefits in an October 2001 decision.  This issue has 
therefore been resolved and will be discussed no further 
herein.


FINDING OF FACT

The medical and other evidence of record reveals that the 
veteran has a psychotic disorder which clearly and 
unmistakably existed prior to service, but was aggravated 
therein.


CONCLUSION OF LAW

Service connection for a psychotic disorder is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§  3.303, 
3.306, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by and numerous SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2001 which was specifically intended to address the 
requirements of the VCAA.  The June 2001 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show an "injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in service" 
(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2001 VCAA letter, the veteran was informed that VA "must 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  He was further advised that VA would 
obtain his service medical records and "any VA medical 
records or other medical treatment records you tell us 
about."  This letter also notified the veteran that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2001 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's still your responsibility to make sure these record 
are received by us."  More specifically, the June 2001 
letter instructed the veteran to "[c]omplete, sign and 
return an enclosed VA Form 21-4142, 'Authorization for 
Release of Information.'  Use a separate form for each doctor 
or hospital where you were treated for all conditions."  
With respect to VA medical records, the June 2001 letter 
advised the veteran that if "you have received treatment at 
any VA medical facility, please tell us the date and place of 
treatment, and we will request the records for you.  
Additionally, this letter instructed the veteran to provide 
"the name of the person, agency, or company who has relevant 
records;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, 
in the case of medical records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2001 letter advised the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in November 1989, over a decade before the enactment 
of the VCAA in November 2000.  Furnishing the veteran with 
VCAA notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the June 2001 VCAA letter.  His claim was then 
readjudicated in the October 2004 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006), that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court recently 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is undisputed.  
Moreover, as outlined above, the veteran has received proper 
notice of elements (2) and (3), existence of disability and 
its relationship to service.

The Board acknowledges that the veteran has not yet been 
provided with VCAA notice regarding elements (4) and (5), 
degree of disability and effective date.  
As is discussed in detail below, the Board is granting 
service connection for a psychotic disorder in this decision.  
It is not the responsibility to assign a disability rating 
and an effective date.  Thus, notice under Dingess is not 
necessary at this point.  The Board is confident  that 
appropriate notice will be provided to the veteran by the 
agency of original jurisdiction prior to any rating action  
implementing the Board's decision.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA treatment records, several opinion letters from 
the veteran's private toxicologist, Dr. R.L., and the report 
of multiple VA examinations.  The veteran has not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in July 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to service connection for an acquired 
psychiatric disability.

The veteran seeks service connection for an acquired 
psychiatric disability.  He essentially contends that he 
suffers from a psychotic disorder which had its genesis 
during his period of active duty.  Alternatively, the veteran 
suggests that his psychiatric disorder had its onset prior to 
service, but was aggravated therein.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the pre-existence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis

Initial matter - finality of previous decisions

The Board notes at the outset that the veteran's initial 
claim for service connection an acquired psychiatric 
disability was previously denied by the Board decision in a 
February 1958 decision.  [The matter of claimed CUE in that 
decision is the subject of a separate Board decision.]  

The veteran filed another claim for service connection for a 
psychiatric disability in August 1989.  The RO denied the 
claim in November 1989 on the merits, without regard to the 
issue of whether new and material evidence had been 
submitted.  Subsequently, however, the RO declined to reopen 
the claim on the grounds that new and material evidence had 
not been submitted.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen (and ultimately grant) the previously-
denied claim.  Therefore, the Board will decide the veteran's 
service-connection claim for an acquired psychiatric 
disability on the merits.

Discussion

(i.)  Presumption of soundness on enlistment

The veteran's induction examination was pertinently negative 
for complaint or treatment of a psychiatric disability of any 
kind.  Because no psychiatric disability was noted on service 
entrance, the presumption of soundness attaches.  That 
presumption may only be rebutted by a showing on the part of 
VA that the veteran's psychiatric disability clearly and 
unmistakably pre-existed his period of service.  See 
38 U.S.C.A. § 1111 (West 2002); see also Wagner, supra.

In the instant case, the Board finds that the veteran's 
psychiatric disability clearly and unmistakably pre-existed 
his period of service.  Service medical records include the 
veteran's report of auditory hallucinations and ideas of 
reference since childhood.  He also reported a long history 
of nomadism, social isolation, and lack of motivation.  The 
veteran further noted that beginning with his mother's death 
(when he was age 12), he began experiencing "spells" where 
he would choke, be unable to breath, and occasionally black 
out.  Frequent memory lapses and hypochondrial attacks of 
longstanding duration were also reported.  

Given the veteran's history of a nomadic way of life, his 
report of frequent hypochondrial attacks during his teens, 
lapses of memory for long periods, auditory hallucinations 
and ideas of reference of years standing, an Army Physical 
Evaluation Board diagnosed the veteran with "schizophrenic 
reaction, paranoid type" which was determined to have 
existed prior to service.

An October 1957 VA psychiatric examination report (and the 
accompanying report of a clinical social worker) also note 
the veteran's longstanding history of social isolation and 
hypochondrial attacks.  The social worker noted that several 
of the veteran's family members she interviewed reported that 
the veteran was "peculiar and shy" as a child, had few 
friends, did not get along with others, and preferred to be 
alone.  After the death of his parents, the veteran 
reportedly "lived from relative to relative," exhibited 
poor motivation, and was unable to hold a job for any length 
of time.  The VA examiner concluded that the veteran 
"obviously has been an inadequate individual throughout life 
and has failed to make an adjustment to the different phases 
of his career . . . [u]ndoubtedly, he is a chronic 
schizophrenic, having difficulty in adjusting himself 
throughout life with episodes of activities displayed in 
response to hostilities and displays of paranoid delusions."

The veteran's service medical records and the 1957 social 
worker's report also note that the veteran had a very 
prolonged illness from about age three to five, involving 
typhoid and malaria, with very high fevers, and resulting in 
the inability to walk or speak correctly for an extended 
period.  The July 2003 VA examiner noted that such reports 
suggest "neurological and cognitive impairments from the 
illnesses."  The examiner opined that it is "also very 
likely that the illnesses also affected the [veteran] in 
other ways," thereby explaining some of the longstanding 
symptoms reported by the veteran and some of his family 
members.  The examiner therefore concluded that this 
childhood illness resulted in a neuropsychiatric condition 
which had its onset prior to the veteran's period of service.

The only medical opinion of record which suggests that the 
veteran's psychiatric condition did not pre-exist service is 
that of the veteran's private toxicologist, Dr. R.L.  
Dr. R.L. opined that the veteran's psychiatric disability did 
not pre-exist service, but instead was the result of in-
service exposure to oxalic acid.  Dr. R.L. contends that the 
veteran used oxalic acid in service to clean both radio and 
motor vehicle parts, and that such resulted in toxic 
poisoning which ultimately led to brain damage, 
schizophrenia, psychosis, paranoid behavior, confusion, and 
irritability.  Dr. R.L. also noted that "exposure to car and 
truck anti-freeze, ethylene glycol, is the usual source of 
toxic levels of oxalic acid in military personnel."  In 
support of his theory, Dr. R.L. points to an August 1954 
urinalysis report which notes the presence of "some" 
calcified oxalate crystals in the veteran's urine.  

The remainder of the record does not support Dr. R.L.'s 
theory, specifically his conclusion that the veteran was 
exposed to "high levels of toxic oxalic acid" in service.  
The veteran's service records do not report his use of oxalic 
acid to clean radio or engine parts or for any other purpose.  
Service medical records likewise fail to mention the 
veteran's exposure to toxic levels of oxalic acid or any 
complications thereof.  There is an August 1954 laboratory 
report which note some calcified oxalate crystals in the 
veteran's urine.  Several medical opinions of record, 
however, explain that this by itself is not an abnormal 
finding or in any way suggestive of oxalic acid poisoning.  
Indeed, in an April 1997 letter to the veteran, Dr. R.L. 
himself reported that the body "will excrete oxalic acid 
naturally from the foods you eat including ascorbic acid 
(vitamin C)."  

Several VA physicians have addressed this issue.  In 
particular, a May 2004 VA examiner concluded that it was very 
unlikely that the calcium oxalate crystals in the veteran's 
urine were the result of toxic oxalic acid poisoning.  The VA 
examiner further noted, as did Dr. R.L. in his April 1997 
letter, that oxalate crystals "can also be present after 
ingestion of foods rich in oxalate such as tomatoes, spinach, 
rhubarb, garlic, oranges, and asparagus, and after taking 
large does of vitamin C."  The May 2004 VA examiner further 
noted that had the veteran been exposed to toxic levels of 
oxalic acid, renal dysfunction would have been apparent.  
The medical record, however, is completely negative for any 
mention of renal impairment either during service or after.

Setting aside Dr. R.L.'s contradictory statements concerning 
oxalic acid in the veteran's urine in service, there is also 
the matter of his failing to account for the veteran's report 
(and those of various family members) of psychiatric symptoms 
prior to service.  In particular, Dr. R.L. failed to mention 
the veteran's report of auditory hallucinations since 
childhood, his description of blackout spells beginning with 
the death of his mother, and his report of a catastrophic 
childhood illness which evidently caused serious neurological 
and cognitive impairment.  

In short, the Board finds Dr. R.L.'s statements to be self-
contradictory, conclusory, uninformed by the remainder of the 
medical evidence, and thus lacking in probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

The Board finds extremely probative, however, the veteran's 
contemporaneous service records and the report of the May 
2004 VA examiner, which do not identify either the veteran's 
exposure to oxalic acid or any toxic poisoning resulting 
therefrom.  

The only other evidence in the record regarding the onset of 
the veteran's psychiatric illness is the veteran's own 
statements, and those of certain friends and family members, 
to the effect that the veteran had no psychiatric disability 
prior to service, but did after discharge.  These statements 
are contradicted by statements directly to the contrary made 
by the veteran to military examiners as to longstanding 
hallucinations, blackout spells, and hypochondrial 
preoccupation since childhood.  The recent report of the 
veteran's family and friends also seems to contradict 
statements made by certain family members shortly after 
service, which indicated that the veteran was socially 
withdrawn and had significant problems with motivation and 
ambition prior to service.  Cf. Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The 
veteran's recent statements, and those of his friends and 
family members regarding the onset of psychiatric disability 
are accordingly lacking in credibility and probative value.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole]. 

In short, the evidence of record clearly and unmistakably 
demonstrates that the veteran's psychiatric disability had 
its onset years prior to service.  Although there is some 
evidence, in the form of Dr. R.L.'s statements and the recent 
lay statements of the veteran and others, indicating that the 
veteran's psychiatric disability had its onset in service, 
for the reasons outlined above, such evidence is utterly 
lacking in probative value.  A review of the evidence as a 
whole leads to the conclusion that the veteran's psychiatric 
illness undebatably had its genesis prior to service.

(ii.)  Aggravation of pre-existing disability

The Board has therefore determined that the veteran's 
psychiatric disability clearly and unmistakably pre-existed 
his period of active duty.  This, however, does not end the 
Board's inquiry.  As noted in the law and regulations section 
above, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
Accordingly, the Board will turn its attention to the matter 
of whether the veteran's psychiatric disability was 
aggravated beyond its normal course during his period of 
active duty.

Review of the record reveals that the first 17 months of the 
veteran's military service were largely uneventful.  As has 
been discussed above, his entrance examination revealed no 
psychiatric impairment.  The veteran received no psychiatric 
treatment for well over a year after induction.  By all 
reports, the veteran seemed to progress well through his 
basic training and additional advanced training.  The only 
problems reported during this time period was the veteran's 
chronic restlessness and nomadism, which resulted in his 
repeatedly missing bed checks.  Ultimately, the veteran was 
court martialed in March 1954 for missing a bed check and was 
fined 40 dollars and sentenced to 30 days hard labor.  Other 
than this relatively minor incident, the veteran's first year 
and a half of service was largely uneventful.  

While serving in Japan in July 1954, however, the veteran was 
arrested and charged with the attempted rape of a Japanese 
woman.  Immediately following this event, the veteran began 
to display symptoms of severe psychiatric illness.  Shortly 
after his arrest, the veteran attempted to commit suicide by 
hanging himself in his jail cell.  He also began to exhibit a 
marked increase in other psychiatric symptomatology.  
Psychiatric examinations from his arrest until discharge 
report "innumerable psychosomatic complaints", 
circumstantiality, large gaps in memory (including no memory 
of the alleged incident), confusion, alogical thinking, 
"bizarreness", sexual disturbance and preoccupation, and 
rumination over suicide.  The veteran's affect was routinely 
categorized as flat; his speech was rambling, detached, and 
vague; and his hold on reality was described as "tenuous" 
by military physicians.  

The rape charges against the veteran were eventually dropped 
after an Army Sanity Board determined that the veteran was 
unable to "distinguish right from wrong" and did "not 
possess sufficient mental capacity to understand the nature 
of any proceedings which may be brought against him."  After 
an extended period of inpatient psychiatric treatment, the 
veteran was medically discharged with a diagnosis of 
"schizophrenic reaction, paranoid type."

Thus, the medical and other records associated with the 
veteran's military service show what appears to be a dramatic 
increase in psychiatric symptomatology approximately eighteen 
months into his enlistment.  This increase was so dramatic, 
in fact, that the veteran was found to be incompetent and was 
hospitalized for psychosis.

The May 2004 VA examiner also noted that the first year and a 
half of the veteran's service were characterized by 
accomplishment.  The examiner noted that the veteran 
completed boot camp and thereafter completed 24 weeks of 
training as a radio operator, despite several others having 
to drop out of the program due to its rigor.  The examiner 
concluded that some decompensation occurred in early 1954 
secondary to the veteran's court martial for missing bed 
checks, but that his decompensation culminated in the 
attempted rape charge, "which, although appearing to reflect 
longstanding pre-service social difficulties, also reflected 
a neuropsychiatric decompensation more severe than any other 
that appear on the record."  As a result of the marked 
increase in symptomatology exhibited after the in-service 
rape charge, the examiner concluded that the veteran's 
military experiences likely exacerbated his pre-existing 
neuropsychiatric condition.  

The only contrary medical opinion of record is that of the 
Army Physical Evaluation Board which determined, without 
explanation, that the veteran's pre-existing psychiatric 
disability was not aggravated by service.  Such opinion does 
not, however, constitute clear and unmistakable evidence that 
the veteran's psychiatric condition was not service-
aggravated, particularly in light of the veteran's service 
records, which show that the veteran's mental health was 
severely compromised following his July 1954 arrest.  As 
outlined above, the July 2003 VA examiner also found the 
veteran's July 1954 arrest to be a watershed moment marking 
the onset of a marked worsening of the veteran's overall 
psychiatric disability picture.  

The Board finds the opinion of the July 2003 VA examiner, 
supported as it is by the medical history as reported in the 
veteran's service medical records, to be highly probative, 
especially when compared to the unexplained, conclusory 
determination of the Physical Evaluation Board.  See 
Hernandez-Toyens, supra.  Accordingly, the Board finds that 
the veteran's pre-existing psychotic disorder was aggravated 
beyond its normal course during service.  Service connection 
for a psychotic disorder is therefore granted.


ORDER

Service connection for a psychotic disorder is granted.


REMAND

2.  Entitlement to service connection for a gastrointestinal 
disability; recurrent throat infection; vasomotor rhinitis, 
claimed as "mucous membrane damage"; and internal organ 
disability, to include as due to in-service toxic poisoning.

Because these disabilities involve essentially the same 
contentions by the veteran, the RO has handled them together.  
The Board will do the same.

In essence, the veteran claims service connection for a host 
of maladies which he alternatively claims had their actual 
onset during service or are the result of oxalic acid 
poisoning which was purportedly incurred in service.  For the 
following reasons, the Board believes that additional 
development is necessary.

The medical evidence currently associated with the claims 
file contains multiple VA examinations regarding the presence 
of various claimed disabilities, their relationship to 
service, and the role oxalic acid poisoning may have played 
with respect to each such claimed disability.  While the 
existing record includes medical opinion evidence addressing 
many of the veteran's claimed disabilities, unfortunately 
this evidence is not complete.  

Specifically, the veteran has claimed that "mucous membrane 
damage" either had its onset in service, or was the result 
of oxalic acid poisoning.  A June 2003 VA examiner noted that 
the veteran had described symptoms consistent with vasomotor 
rhinitis.  The veteran's service medical records include a 
diagnosis of the same condition.  

There is no medical opinion of record, however, addressing 
the relationship between the veteran's in-service diagnosis 
of rhinitis and his current symptoms.  Remand of the case is 
therefore necessary so such opinion can be obtained.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
[holding that where there is evidence of record satisfying 
the first two requirements for service connection, but no 
competent medical evidence addressing the third requirement, 
VA must obtain a medical nexus opinion].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature and severity of his 
claimed vasomotor rhinitis.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
examiner.  The examiner should express an 
opinion as to whether the veteran 
currently has vasomotor rhinitis.  If the 
examiner finds that the veteran has 
vasomotor rhinitis, he or she should 
express an opinion as to whether such 
disability is related to any incident of 
service, including his in-service 
diagnosis of the same condition and the 
purported exposure to toxic chemicals.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal to the extent 
necessary.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


